DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022 was filed after the mailing date of the Notice of Allowance on 7/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 line 14, between “…signal for each sensor in the” and “array;”, delete “senor” and inserted “sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.







Claims 1-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a sensing device for detecting an artificially induced neuromuscular response within a limb of a subject. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed to recites a sensing device and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites a sensing device for detecting an artificially induced neuromuscular response within a limb of a subject by:
receiving an output signal from each sensor in a sensor array;
identifying motion that is common between each sensor in the sensor array the motion being indicative of a gross translation or rotation of the limb; 
filtering, attenuating, or removing signal content indicative of the identified motion from the output signal of each sensor in the sensor array to generate a modified output signal for each sensor in the senor array; and 
determining when any one or more of the modified output signals is indicative of an artificially induced neuromuscular response.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea of a mental process. 
The limitations as drafted in the claim, under its broadest reasonable interpretation, covers performance of the claimed steps in the mind, but for the recitation of a generic processor. Other than reciting a generic carrier material comprising mechanical sensors and a processor nothing in the elements of the claims precludes the steps from practically being performed in the mind or manually by a clinician. For example a clinician can review a printout of received output signal from each sensor in a sensor array; identify motion that is common between each sensor in the sensor array the motion being indicative of a gross translation or rotation of the limb by looking at the printout of the signals and looking for similarities in the signals; filtering, attenuating, or removing signal content indicative of the identified motion by discarding “noisy” signals from the output signal of each sensor in the sensor array; and determine when any one or more of the modified output signals is indicative of an artificially induced neuromuscular response by looking at the “clean” signals.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claim 1 recites the additional elements of “a carrier material”, “a sensor array comprising a plurality of mechanical sensors, wherein each sensor in the sensor array is coupled with the carrier material” and “a processor”. However, these elements are recited at a high level of generality performing the function of generic data processing such that they amount to no more than mere instructions to simply implement the abstract idea using generic computer components. See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, “a carrier material”, “a sensor array comprising a plurality of mechanical sensors, wherein each sensor in the sensor array is coupled with the carrier material” and “a processor” as recited to perform the steps of collecting signals and receiving an output signal from each sensor in a sensor array; identifying motion that is common between each sensor in the sensor array the motion being indicative of a gross translation or rotation of the limb; filtering, attenuating, or removing signal content indicative of the identified motion from the output signal of each sensor in the sensor array to generate a modified output signal for each sensor in the senor array; and determining when any one or more of the modified output signals is indicative of an artificially induced neuromuscular response (Note: the claim does not even require any stimulation to be provided),  amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. These additional elements are well‐understood, routine and conventional limitations (For example Rocon de Lima et al (U.S. Patent Application Publication Number: US 2014/0336722 A1, hereinafter “Rocon de Lima”- APPLICANT CITED) teaches a carrier material comprising a plurality of mechanical sensors to monitor different muscle groups) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  Therefore, the claims are not patent eligible. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792